DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (2016/0335973).
As for claims 1 and 12, Chung et al. show in Figs. 1, 2, 8A and related text a display device, comprising: 
a liquid crystal display panel ([0017]);
wherein the liquid crystal display panel comprising an array substrate;
wherein the array substrate comprises: an underlying substrate 10 (Fig. 1), a plurality of scan lines SL1-SLn, a plurality of data lines DL1-DLn, at least one liquid crystal capacitor CLC, at least one storage capacitor CS, and at least one additional capacitor CC1-CCn; 
wherein the plurality of scan lines and the plurality of data lines are arranged to intersect with each other on the underlying substrate; 
wherein at least one of the plurality of scan lines is directly connected with one end 130/CW/C1 of the at least one additional capacitor and the other end 140 of the at 
wherein each of the at least one additional capacitor comprises a first electrode 130/CW and a second electrode 140 (Fig. 8A); 
the first electrode is (a portion of) the one end of the each of the at least one additional capacitor connected with the at least one of the plurality of scan lines, and the second electrode is the other end of the each of the at least one additional capacitor connected with the common electrode voltage; and 
a projection of the first electrode and a projection of the second electrode onto the underlying substrate overlap with each other; 
wherein a common electrode line (horizontal portion of) CL1 is arranged at a first layer same as a layer on which a gate G1 (or G2 or G3) of a thin film transistor T1 (or T2 or T3) is arranged ([0040], lines 7-9); and 
the first electrode is arranged at a second layer same as a layer on which a drain D1 (or D2 or D3) of the thin film transistor, or a pixel electrode is arranged ([0040], lines 17-19).

As for claim 2, Chung et al. show each of the plurality of scan lines is (electrically) connected with the at least one additional capacitor (Fig. 2).

As for claim 9, Chung et al. show the thin film transistor is connected with one of the plurality of scan lines and one of the plurality of data lines (Figs. 2 and 8A), 
the pixel electrode PE1 (or PE2 or PE3) is connected with the drain of the thin film transistor, 

the common electrode line connected with the common electrode voltage;  
wherein the common electrode and/or the common electrode line is reused as the second electrode (Fig. 8A).

As for claim 10, Chung et al. show (a portion of) the common electrode is arranged between the underlying substrate and the pixel electrode (Fig. 8A).

Response to Arguments
Applicant's arguments filed on July 13, 2020 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 12 are "novel and patentable over Chung" because Chung fails to disclose or suggest" distinguishing features/element of "the first electrode is arranged at a second layer same as a layer on which a drain of the thin film transistor, or a pixel electrode is arranged", as recited in claims 1 and 12.
The examiner disagrees because Chung clearly discloses in paragraph [0040], lines 17-20 and shows in Fig. 8A the limitation of "the first electrode 130/CW is arranged at a second layer same as a layer on which a drain D1 (or D2 or D3) of the thin film transistor, or a pixel electrode is arranged", as recited in new claims 1 and 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.